           Case 1:18-cv-00547-PGG-SLC Document 87 Filed 02/11/21 Page 1 of 2

                                    The parties' joint letter-motion (ECF No. 86) is GRANTED as follows:
                                                                                    John P. Margiotta
                                    1. The Telephone Conference scheduled for February 16, 2021 at
                                                                                        Partner
                                    10:00 am is ADJOURNED sine die;
151 West 42nd Street, 17th Floor                                                        T 212.813.5957
New York, NY 10036                  2. The March 1, 2021 Settlement Conference shall proceed via
                                                                            jmargiotta@fzlz.com
                                    video conference (Zoom, Microsoft Teams, or another comparable
                                    and secure platform);
February 11, 2021
                                    3. The parties' proposed representatives are acceptable and in
BY ECF                              accordance with the Court's practices.

The Honorable Sarah L. Cave         The Clerk of Court is respectfully
United States Magistrate Judge      directed to close ECF No. 86.
500 Pearl Street, Room 702
New York, NY 10007                  SO-ORDERED 2/11/2021

Re:         Watson v. Richemont North America, Inc., et al., Case No. 1:18-cv-00547-PGG-SLC

Dear Judge Cave:

We are counsel to Defendants Richemont North America, Inc. and Richemont International, SA
(together, “Defendants”).

We write jointly with counsel for Plaintiff pursuant to Rule I(E) of Your Honor’s Individual
Practices and the Court’s February 9, 2021 Settlement Conference Scheduling Order, (i) to
request an adjournment of the telephonic status conference with the Court currently scheduled
for February 16, 2021 at 10 a.m., (ii) to seek the Court’s approval to conduct the March 1, 2021
settlement conference scheduled with the Court via a Zoom or Microsoft Teams video-
teleconference service, and (iii) to seek the Court’s approval of the proposed representatives of
Defendants and Plaintiff that will be attending the settlement conference to ensure compliance
with Paragraph 7 of the Court’s Standing Order Applicable to Settlement Conferences.

A.          Motion to Adjourn the February 16, 2021 Status Conference With the Court

Pursuant to Your Honor’s October 19, 2020 Case Management and Scheduling Order, (ECF Dkt.
No. 80), there is a telephonic status conference scheduled between the Parties and the Court next
Tuesday, February 16, 2021 at 10:00 am.

In light of the fact that the Parties are now scheduled to have a settlement conference with the
Court on March 1, 2021 (see ECF Dkt. No. 85), the Parties respectfully request that the February
16th status conference either be cancelled or adjourned to March 1, 2021 such that in the event
the case does not settle at the conference, the Parties and the Court can discuss the status of the
case and next steps at that time.




T 212.813.5900 F 212.813.5901                      frosszelnick.com / Fross Zelnick Lehrman & Zissu, P.C.
{F3896070.1 }
           Case 1:18-cv-00547-PGG-SLC Document 87 Filed 02/11/21 Page 2 of 2

The Honorable Sarah L. Cave
February 11, 2021
Page 2

B.          The Parties Request that the Settlement
            Conference Be Conducted Through a Video-Teleconferencing Service

Pursuant to the Court’s February 9, 2021 Settlement Conference Scheduling Order, the parties
jointly request that the March 1, 2021 Settlement Conference be conducted through Zoom or
Microsoft Teams.

Plaintiff’s counsel has offered to handle setting up the Zoom or Microsoft Teams video
conference details (including having separate break out rooms for Defendants and Plaintiff), and
the Parties will submit the video conference details to the Court at least one week before the
March 1, 2021 settlement conference.

C.          Representatives of the Parties Attending the Settlement Conference

Paragraph 7 of Your Honor’s Standing Order Applicable to Settlement Conferences states the
each of the Parties “must send to the conference the person ultimately responsible within the
organization for giving settlement authority, not someone who has received authority from
someone else.”

For Defendants, there will be an in-house attorney with final settlement authority for both
Defendants up to a certain dollar value. She will have that authority and will not need to call or
check with anyone else in the event the Parties reach a settlement. But, in short, there is no one
single person at Defendants “ultimately responsible within the organization for giving settlement
authority”—since such decisions are made collectively among various executives (including the
in-house counsel who will be attending).

For Plaintiff, the Plaintiff Albert Watson himself will not be attending the settlement conference.
Rather, his long-time agent, who has full authority to settle this case, will be attending on
Plaintiff’s behalf.

The Parties wish to confirm that the above complies with Paragraph 7 of the Court’s Standing
Order.

If the Court has any questions about the above, the Parties are of course available and the Court
should not hesitate to reach out to counsel. On behalf of the Parties, we look forward to speaking
with the Court on March 1, 2021 at the settlement conference.

Respectfully yours,

s/ John P. Margiotta

John P. Margiotta

cc: Ken Sussmane, Esq. (Counsel for Plaintiff—by ECF and email)




{F3896070.1 }
